The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: in par. [0052], it is not understood what is meant by “the gap … is at least 2 inches, for example, at least 1 inch”, as 1 inch is not an example of “at least 2 inches”.  
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the recitations “the open end” and “the closed end” lack antecedent basis.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardiner (US 6,619,717).
Gardiner shows a container 9, 20 (includes 10-13 and 19) for transporting material comprising: a main body 20 having a perimeter defining an interior space (Figs. 1, 12); and a liner 1, 6 disposed within the interior space of the main body, the liner having a perimeter with a shape corresponding to a shape of the perimeter of the main body and defining an interior space (Figs. 1, 12), wherein a gap is provided between the perimeter of the main body and the perimeter of the liner (not labeled but can be seen in Figs. 4, 10 and 11, wherein panel attachment member 4 creates a gap between panel 19 of the container body and the liner 6).
Re claim 3, in at least the Figs. 10-12 embodiments, the liner is movably connected to the main body (see col. 7:17-41).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gardiner.
Gardiner shows the liner to be movably connected to the main body by at least one connector 34, 36 attached to the main body (Fig. 11) or the liner (Fig. 10), but the connector does not extend through at least one elongated slot in the other of the main body or the liner.
However, the examiner takes Official Notice that the use of a connector extending through an elongated slot in one of two movably connected elements is merely an alternate equivalent means of enabling two elements to move relative to each other, and thus the selection thereof in the apparatus of Gardiner would have been obvious to one of ordinary skill in the art at the time of the invention.

Claims 2, 5-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner in view of Henry (US 5,288,137, cited by applicant).
Gardiner does not show that the main body is comprised of a plurality of frame members that define a plurality of open spaces.

It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Gardiner with a main body at least partially comprised of frame members defining a plurality of open spaces, as shown by Henry, to reduce weight of the body and/or improve airflow to the liner.
Re claim 5, Gardiner does not show a lift gate pivotably attached to the main body. However, the container may be a cargo bed of a dump truck (col. 5:8). The examiner notes that it is extremely common, almost to the point of inherency, for dump trucks to have a tailgate, and a pivoting lift gate is merely one of a finite number of well-known and art recognized types of tailgates from which to choose.
Furthermore, Henry discloses the truck to have a pivoting lift gate 24.
It therefore would have been obvious to have further modified the apparatus of Gardiner by providing a lift gate pivotably attached to the main body, as taught by Henry, for the well-known and art recognized benefits of containing bulk materials within the cargo body during loading and transport thereof, while providing a simple and convenient means of allowing such materials to be emptied during a dumping operation.
Re claim 6, Henry still further discloses the lift gate to be pivotably attached at an open end of the main body; with a link 72, 80, 82 having a first end connected to the lift gate (via channel members 30, 32) and a second end adapted to be connected to a vehicle 10 used to transport the container (Fig. 4),
a closed end of the main body is raised with respect to the open end of the main body, the engagement of the link with the lift gate and the vehicle automatically transitions the lift gate from a first position (Fig. 1) in which the open end of the main body is covered by the lift gate to contain material within the interior space to a second position (Fig. 2) in which the open end of the main body is not covered by the lift gate to allow material to be emptied from the interior space (col. 3:17-41).
It would have been obvious to have included this feature in the apparatus of Gardiner when modified in the manner above to preclude the necessity of an operator to manually open and close the lift gate, thereby providing increased safety and convenience. 
Re claims 7 and 14, Henry discloses that the link is a flexible attachment member comprised of a cable 72, 80, 82.
Re claims 8 and 15, Henry discloses that the cable is threaded through a plurality of pulleys (Fig. 4) between the first end and the second end to facilitate transitioning of the lift gate.
Re claim 13, Gardiner as modified in the manner above discloses an assembly for transporting material comprising: the container of claim 6; and
a vehicle 10 including an engagement member 74 that connects to the second end of the link (see Henry col. 2:49-51).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Markos and Nix show truck bed liners with a gap between the .
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

5/11/21